DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 11/12/2021 have been entered and considered.   
Claims 47-49, 52-53, 59-60, 62-63, and 66-67 are pending.
Claim 47 is amended.
Claims 1-46, 50-51, 54-58, 61, 64-65 and 68-69 are cancelled;  
Claims 47-49, 52-53, 59-60, 62-63, and 66-67 are under examination.
  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patent Agent Haiyan Liu on Nov. 17, 2021.
The application has been amended as follows:  
Claim 47. A method for increasing plasminogen activity level in a plasminogen- deficient human subject having a Type I or Type II plasminogen-deficiency, wherein the level over [[of]] the supplementation period.  

Claim 49. The method of claim 47, wherein the plasminogen-deficient human subject has a Type II plasminogen-deficiency.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
(i) the objection of Claims 48, 49, and 53 is withdrawn due to the amendment to the base claim 47 by incorporation of the limitations of claims 48 and 49 into the claim 47.  
(ii) the rejection of Claims 50 and 51 under 35 U.S.C. 103 as being unpatentable over Li is withdrawn due to the cancellation of the claims filed on 11/12/2021; and
(iii) the rejection of Claims 47, 50-52, 59-60, 62-63, and 66-67 under 35 U.S.C. 103 as being unpatentable over McDongh et al. in view of Ingber et al. and Gurewich is withdrawn due to the amendment to or cancellation of the claims filed on 11/12/2021.  
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 47-49, 52-53, 59-60, 62-63, and 66-67 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 

/Qing Xu/

Patent Examiner
Art Unit 1653




	/ALLISON M FOX/           Primary Examiner, Art Unit 1633